DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status:
	Claims 1-14 and 16-22 are pending.
	Claim 15 is cancelled.
	Claims 1, 7 and 11 are amended.
	Claims 1-14 and 16-22 are being examined as follow:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 10-11, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bischsel (US2013/0008879A1 previously cited), in view of KRUER et al (US2015/0108095A1 newly cited).
Regarding claim 1, Bischsel discloses an additive manufacturing process (refer to Bischsel’s method for hybrid direct manufacturing, tittle and system 100, fig.1) comprising: 
forming a plurality of successive layers (layers of material 115, fig.1) on an object (baseplate 117, fig.1) on a support (base platform or bed 105, fig.1), wherein forming at least some layers (first few layers on bottom) from the plurality of layers (layers of material 115, fig.1) includes 
dispensing a layer of feed material (stock wire 127) over the support (base platform or bed 105) [refer to Bischsel Par.0021 cited: “…Wire feeder 120 is configured to feed a stock wire 127 to an exposure point on bed 105…”], 
fusing a portion of the layer of feed material (stock wire 127) to form a fused portion in the layer [refer to Bischsel’s fig.5 as an evidence that fused portion in the layer,  and see Par.0027],    
determining to rework a particular region (refer to evidence in Bischsel’s fig.7, foundations 710, 715) in the fused portion [refer to Bischsel’s fig.6, weld first monolith and weld second monolith], and 
reworking the particular region (foundations 710, 715), the reworking including 
energy beam 125, fig.1) to the particular region (foundations 710, 715) of the fused portion [refer to Bischsel’s fig.5 as an evidence that fused portion in the layer,  and see Par.0027] to produce a melt pool [refer to Bischsel’s Par.0022 cited: “…Layers of material 115 are created by melting stock wire 127 using a high energy beam 125 at a focus point on baseplate 117…”] within the particular region (foundations 710, 715)(refer to Bischsel Fig. 1 and 7 shown below).
establishing a gas flow (high energy source 110, refer to Bischsel’s fig.7) directed towards the particular region (foundations 710, 715),


    PNG
    media_image1.png
    519
    579
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    858
    566
    media_image2.png
    Greyscale

Bischsel does not disclose a melt pool having a keyhole generated by vaporization; and establishing a gas flow directed toward the particular region including the keyhole.
KRUER discloses a melt pool (refer to “melt pool” in annotated fig.2) having a keyhole (refer to “keyhole” annotated in fig.2) generated by vaporization; and 
establishing a gas flow [refer to Paragraph 0048 cited: “…A Deposition Nozzle Module 30 is attached to the end of the Z Axis Rod 25 and is connected to a Deposition Power Supply 35 and a supply of Inert Gas 36 by way of a Welding Tether 37…”] directed toward the particular region (refer as the region for “keyhole” and “melt pool” annotated in fig.2) including the keyhole (refer to “keyhole” annotated in fig.2).

    PNG
    media_image3.png
    795
    549
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s process with a melt pool having a keyhole generated by vaporization; and establishing a gas flow directed toward the particular region including the keyhole, as taught by KRUER, in order to provide a method particularly well suited to rapid prototyping and lower volume production (refer to abstract).

Regarding claim 7, the modification of Bischsel and KRUER discloses substantially all features set forth in claim 1, Bischsel further discloses directing energy (energy beam 125, fig.1) to the particular region (foundations 710, 715) comprises directing a beam of a refer to Bischsel’s Par.0022 cited:” In operation, system 100 deposits layers of material 115 onto a baseplate 117 one layer at a time. Baseplate 117 may be a preformed sheet of material that is securely attached to bed 105. Layers of material 115 are created by melting stock wire 127 using a high energy beam 125 at a focus point on baseplate 117. Stock wire 127 melts upon contact with the focused high energy beam 125. Once the molten material moves out of the focus point of beam 125, the molten material solidifies and bonds to the layer below as it cools”] (refer to Bischsel Fig. 1 and 7 shown above in claim 1).

Regarding claim 10, the modification of Bischsel and KRUER discloses substantially all features set forth in claim 1, Bischsel further discloses in the keyhole (gap between each foundations 710 and 715, fig.7) extends from a fused portion (foundations 710, 715) of the top-most layer formed on the object through fused portion (foundations 710, 715) of one or more additional layers (115, fig.1) formed on the object (115 and 117, fig.1) (refer to Bischsel Fig. 1 and 7 shown above in claim 1).

	Regarding claim 11, Bischsel discloses an additive manufacturing system (refer to Bischsel’s method for hybrid direct manufacturing, tittle and system 100, fig.1), comprising: 
	a support (base platform or bed 105, fig.1) having a surface to support an object (baseplate 117, fig.1) being manufactured; 
	a feed material dispenser (stock wire 127, fig.1) to deliver a plurality of successive layers (layers of material 115, fig.1) of feed material over the support (base platform or bed 105); 
high energy source 110, fig.7) configured to fuse at least a portion of an outermost layer of feed material (stock wire 127) to form a fused portion [refer to Bischsel’s Par.0021 cited: “…Wire feeder 120 is configured to feed a stock wire 127 to an exposure point on bed 105…”], and 
	rework a particular region (foundations 710, 715) of the fused portion [refer to Bischsel’s fig.6, weld first monolith and weld second monolith] by directing energy to the particular region to produce a melt pool [refer to Bischsel’s Par.0022 cited: “…Layers of material 115 are created by melting stock wire 127 using a high energy beam 125 at a focus point on baseplate 117…”] within the particular region (foundations 710, 715);

    PNG
    media_image1.png
    519
    579
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    844
    481
    media_image4.png
    Greyscale

    PNG
    media_image2.png
    858
    566
    media_image2.png
    Greyscale

	Bischsel does not disclose a melt pool with keyhole generated by vaporization; and a gas source and a nozzle coupled to the gas source and configured to establish a gas flow directed towards the particular region including the keyhole.
KRUER discloses a melt pool (refer to “melt pool” in annotated fig.2) having a keyhole (refer to “keyhole” annotated in fig.2) generated by vaporization; and 
a gas source (supply inert gas 36 in paragraph 0048) and a nozzle (deposition nozzle module 30, fig.2) coupled to the gas source (supply inert gas 36 in paragraph 0048) and configured to establish a gas flow (refer as the “gas flow” from supply inert gas 36 in paragraph 004) directed towards the (refer as the region for “keyhole” and “melt pool” annotated in fig.2) including the keyhole (refer to “keyhole” annotated in fig.2).
A Deposition Nozzle Module 30 is attached to the end of the Z Axis Rod 25 and is connected to a Deposition Power Supply 35 and a supply of Inert Gas 36 by way of a Welding Tether 37…”].

    PNG
    media_image3.png
    795
    549
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s process with a melt pool with keyhole generated by vaporization; and a gas source and a nozzle coupled to the refer to abstract).

	Regarding claim 16, the modification of Bischsel and KRUER discloses substantially all features set forth in claim 11, Bischsel does not disclose the gas source is an argon gas source.
	KRUER further discloses the gas source is an argon gas source [refer to Paragraph 0052 cited: “…the enclosure 40 is a sealed container in which an inert gas, such as carbon dioxide, or argon, or a selected mix of inert gases is used in the part forming process…”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s process with the gas source is an argon gas source, as taught by KRUER, in order to provide a method particularly well suited to rapid prototyping and lower volume production (refer to abstract).

	Regarding claim 22, the modification of Bischsel and KRUER discloses substantially all features set forth in claim 1, Bischsel does not discloses establishing the gas flow comprises flowing an inert gas.
	KRUER further discloses establishing the gas flow comprises flowing an inert gas [refer to Paragraph 0052 cited: “…the enclosure 40 is a sealed container in which an inert gas, such as carbon dioxide, or argon, or a selected mix of inert gases is used in the part forming process…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s process with establishing the gas flow comprises flowing an inert gas, as taught by KRUER, in order to provide a method particularly well suited to rapid prototyping and lower volume production (refer to abstract).

Claims 2-6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bischsel (US2013/0008879A1 previously cited), in view of KRUER et al (US2015/0108095A1 newly cited), and further in view of Orozco et al (US20040249495A1 previously cited).
	Regarding claim 2, the modification of Bischsel and KRUER discloses substantially all features set forth in claim 1, Bischsel and KRUER do not disclose determining to rework the particular region comprise performing a metrological scan on the layer of feed material.
	Orozco discloses determining to rework the particular region (refer to in the weld profile data 52- Surface Defect flagged & located, fig.4) comprise performing a metrological scan (The weld profile data 52, fig.4) on the layer of feed material (weld joint) (refer to Orozco Fig. 4, Fig. 6) [refer to Orozco Par.0042 cited:” An inspection report is generated at Step 500, after the stop process is completed. The report summarizes the quality of the weld and whether the part passes inspection or not. If the part does not pass inspection, all defects and their locations are flagged. The types of defects include insufficient fillet size, cracks, undercut, excessive concavity or convexity, etc. If the fabricated part passes inspection as determined at Step 510, the welded part is automatically moved into shipping as in Step 520. If the fabricated part does not pass inspection, at Step 530, it is sent elsewhere for offline manual reinspection or rework, depending on the nature of the defects”].

    PNG
    media_image5.png
    266
    564
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    446
    586
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel and KRUER’s method with determining to rework the particular region comprise performing a metrological scan on the layer of feed material, as taught by Orozco, in order to reduce the amount of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”]

	Regarding claim 3, the modification of Bischsel and KRUER discloses substantially all features set forth in claim 1, Bischsel and KRUER do not disclose determine to rework the particular region further comprises determining that the particular region includes a threshold of defects.
	Orozco discloses determine to rework the particular region (refer to in the weld profile data 52- Surface Defect flagged & located, fig.4) further comprises determining that the particular region (refer to in the weld profile data 52- Surface Defect flagged & located, fig.4) includes a threshold of defects (The weld profile data 52, fig.4) (refer to Orozco Fig. 4, Fig. 6 shown above in claim 2) [refer to Orozco Par.0042 cited:” An inspection report is generated at Step 500, after the stop process is completed. The report summarizes the quality of the weld and whether the part passes inspection or not. If the part does not pass inspection, all defects and their locations are flagged. The types of defects include insufficient fillet size, cracks, undercut, excessive concavity or convexity, etc. If the fabricated part passes inspection as determined at Step 510, the welded part is automatically moved into shipping as in Step 520. If the fabricated part does not pass inspection, at Step 530, it is sent elsewhere for offline manual reinspection or rework, depending on the nature of the defects”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel and KRUER’s method with determine to rework the particular region further comprises determining that the particular region includes a threshold of defects, as taught by Orozco, in order to reduce the amount of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”]

	Regarding claim 4, the modification of Bischsel and KRUER discloses substantially all features set forth in claim 1, Bischsel and KRUER do not disclose determining to rework the particular region based in part of parameter for forming the layer on the object.
	Orozco discloses determining to rework the particular region (refer to in the weld profile data 52- Surface Defect flagged & located, fig.4) based in part of parameter (refer to Orozco fig.6, 322, 332 and 312) for forming the layer on the object (weld joint) (refer to Orozco Fig. 4, Fig. 6 shown above in claim 2)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel and KRUER’s method with determining to rework the particular region based in part of parameter for forming the layer on the object, as taught by Orozco, in order to reduce the amount of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”].

	Regarding claim 5, the modification of Bischsel, KRUER and Orozco discloses substantially all features set forth in claim 4, Bischsel and KRUER do not disclose parameters for forming the layer include laser power and scan velocity.	
	Orozco further discloses parameters (refer to Orozco fig.6, 322, 332 and 312) for forming the layer (weld joint) include laser power and scan velocity [refer to Orozco Abstract cited:” traditional process parameters such as laser power, wire feed, GMAW voltage and active seam tracking”] (refer to Orozco Fig. 4, Fig. 6 shown above in claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bischsel and KRUER’s method with parameters for forming the layer include laser power and scan velocity, as taught by Orozco, in order to reduce the amount of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”].

	Regarding claim 6, the modification of Bischsel, KRUER and Orozco discloses substantially all features set forth in claim 4, Bischsel and KRUER do not disclose parameters for forming the layer include a location of the fused portion of the layer on the object relative to other fused portion of the layer on the object.	
	Orozco further discloses parameters refer to Orozco fig.6, 322, 332 and 312)) for forming the layer (weld joint) include a location of the fused portion of the layer on the object relative to other fused portion of the layer (refer to Orozco fig.6, Gap 320) on the object (weld joint) (refer to Orozco Fig. 4, Fig. 6 shown above in claim 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bischsel and KRUER’s method with wherein parameters for forming the layer include a location of the fused portion of the layer on the object relative to other fused portion of the layer on the object, as taught by Orozco, in order to reduce the amount of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”].

Regarding claim 17, the modification of Bischsel and KRUER discloses substantially all features set forth in claim 11, Bischsel does not disclose a controller configured to determine whether to rework the particular region.
	Orozco discloses a controller (central processor 20) configured to determine whether to rework the particular region (refer to Orozco fig. 6 shown above in claim 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with a controller configured to determine whether to rework the particular region, as taught by Orozco, in order to reduce the amount of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”].
	
	Regarding claim 18, the modification of Bischsel, KRUER and Orozco disclose substantially all features set forth in claim 17, Bischsel and KRUER do not disclose a camera, optical emission spectrophotometer, or laser profilometer configured to view at least a fused portion of the outmost layer of the feed material.
	Orozco further discloses a camera, optical emission spectrophotometer, or laser profilometer (weld quality monitor 50 or weld pool monitor 40, fig.4) configured to view at least a fused portion of the outmost layer of the feed material (welded joint) (refer to Orozco’s fig.4 shown above in claim 2)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with a camera, optical emission spectrophotometer, or laser profilometer configured to view at least a fused portion of the outmost layer of the feed material, as taught by Orozco, in order to refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”].

	Regarding claim 19, the modification of Bischsel, KRUER and Orozco disclose substantially all features set forth in claim 18, Bischsel and KRUER do not disclose the controller is configured to determine presence of defects based on data from the camera, optical emission spectrophotometer, or laser profilometer and to determine whether to rework the particular region based on presence of defects in the particular region.
	Orozco further discloses the controller (central processor 20) is configured to determine presence of defects (refer to Orozco fig.4, 52 and 42) based on data from the camera, optical emission spectrophotometer, or laser profilometer (refer to Orozco fig.4, Weld quality monitor 50 and weld pool monitor 40) and to determine whether to rework the particular region based on presence of defects in the particular region (refer to Orozco fig.4 and fig.6 show above in claim 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with the controller is configured to determine presence of defects based on data from the camera, optical emission spectrophotometer, or laser profilometer and to determine whether to rework the particular region based on presence of defects in the particular region, as taught by Orozco, in order to provide the capability to monitor and controller to determine rework, doing so would reduce the amount of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”].

	Regarding claim 20, the modification of Bischsel, KRUER and Orozco disclose substantially all features set forth in claim 17, Bischsel and KRUER do not disclose a camera, optical emission spectrophotometer, or laser profilometer configured to view a fused portion and/or or vapor plume, and wherein the controller is configured to determine presence of defects based on an image from the camera, an emission spectrum and intensity from the optical emission spectrophotometer, or topology data from the profilometer, and to determine whether to rework the particular region based on the presence of defects in the particular region .
	Orozco further discloses a camera, optical emission spectrophotometer, or laser profilometer (refer to Orozco fig.4, Weld quality monitor 50 and weld pool monitor 40) configured to view a fused portion and/or or vapor plume (refer to Orozco fig.4, 52 and 42), and wherein the controller (central processor 20) is configured to determine presence of defects based on an image from the camera, an emission spectrum and intensity from the optical emission spectrophotometer, or topology data from the profilometer (refer to Orozco fig.4, 52 and 42), and to determine whether to rework the particular region based on the presence of defects in the particular region (refer to Orozco fig.4 and fig.6 show above in claim 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with a camera, optical emission spectrophotometer, or laser profilometer configured to view a fused portion and/or or vapor plume, and wherein the controller is configured to determine presence of defects based on an image from the camera, an emission spectrum and refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bischsel (US2013/0008879A1 previously cited), in view of KRUER et al (US2015/0108095A1 newly cited), further in view of Orozco et al (US20040249495A1 previously cited), and further in view of Mistry et al (US5731046 previously cited).
	Regarding claim 8, the modification Bischsel, KRUER and Orozco disclose substantially all features set forth in claim 6, Bischsel, KRUER and Orozco do not disclose a direction of the gas flow traces the path of the rework laser that cover the particular region.
	Mistry discloses a direction of the gas flow traces the path of the rework laser that covers the particular region (refer to Mistry Fig. 6 shown below, #620 a-n, and Col 25 line 60-65)

    PNG
    media_image7.png
    220
    279
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel KRUER and Orozco’s process to include a direction of the gas flow traces the path of the rework laser that covers the particular region, as taught by Mistry, in order to provide the ability to augment the gas reaction (refer to Mistry Col 25 line 63-64)

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bischsel (US2013/0008879A1 previously cited), in view of KRUER et al (US2015/0108095A1 newly cited), and further in view of Hyatt et al (US2019/0270247A1 previously cited).
	Regarding claim 9, the modification of Bischsel and KRUER discloses substantially all features set forth in claim 1, Bischsel and KRUER do not disclose further comprising pre-heating the objet including any formed layers formed on the object through fused portion of one or more additional layers formed on the object.
	Hyatt discloses further comprising pre-heating the object including any formed layers formed on the object through fused portion of one or more additional layers formed on the object [refer to Hyatt Par.0007 cited:” preheating has been achieved by heating the entire build object (with or without the substrate) in a furnace”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel process with further comprising pre-heating the object including any formed layers formed on the object through fused portion of one or more additional layers formed on the object, as taught by Hyatt, in order to reduce thermal gradient [refer to Hyatt Par.0006 cited:” Preheating reduces the thermal gradient which slows the cooling rate of the deposition and the region surrounding the deposition. “].

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bischsel (US2013/0008879A1 previously cited), in view of KRUER et al (US2015/0108095A1 newly cited), and further in view of Webster et al (US8822875 previously cited).
	Regarding claim 12, the modification of Bischsel and KRUER discloses substantially all features set forth in claim 11, Bischsel already disclosed light beam onto feed material to both fuse at least the portion of the outermost layer and produce a melt pool (refer to claim 11 rejection above).
	However, Bischsel and KRUER do not disclose wherein the energy source comprises a common light source to generate a light beam and a common mirror scanner to direct the light beam.
	Webster discloses wherein the energy source comprises a common light source (#100) to generate a light beam (refer to Webster Fig.3 annotated below) and a common mirror scanner (#107) to direct the light beam (refer to Webster Fig. 3 annotated below)

    PNG
    media_image8.png
    474
    645
    media_image8.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel and KRUER’s system with wherein the energy source comprises a common light source to generate a light beam and a common mirror scanner to direct the light beam, as taught by Webster, in order to provide an independent mobility for the light beam, doing so would greatly increase the location of welding location coverage.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bischsel (US2013/0008879A1 previously cited), in view of KRUER et al (US2015/0108095A1 newly cited), and further in view of Nowak et al (US8319148B2 previously cited).
	Regarding claim 13, the modification of Bischsel and KRUER discloses substantially all features set forth in claim 11, Bischsel and KRUER do not disclose the energy source comprises a first light source to generate a first light beam fuse to fuse the 
	Nowak discloses the energy source comprises a first light source to generate a first light beam fuse to fuse the portion of the outermost layer and a second light source to generate a second light beam to produce the melt pool.

    PNG
    media_image9.png
    359
    478
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    305
    255
    media_image10.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel and KRUER’s system with the energy source comprises a first light source to generate a first light beam fuse to fuse the portion of the outermost layer and a second light source to generate a second light beam to produce the melt pool, as taught by Nowak, in order to reduce cracking problem [refer to Nowak Col 1 line 48-49 cited: “To overcome the centerline cracking problems “]

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bischsel (US2013/0008879A1 previously cited), in view of KRUER et al (US2015/0108095A1 newly cited), and further in view of Nowak et al (US8319148B2 previously cited), and further in view of Webster et al (US8822875 previously cited).
	Regarding claim 14, the modification of Bischsel, KRUER and Nowak disclose substantially all features set forth in claim 13, Bischsel, KRUER and Nowak do not disclose the energy source comprises a first mirror scanner to control positioning of the first light beam and a second mirror scanner to control positioning of the second light beam.
	Webster discloses a light source (#100) to generate a light beam (refer to Webster fig.3 annotated above in claim 12) and a mirror scanner (#107) to direct the light beam (refer to Webster fig.3 annotated above in claim 12)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel, KRUER and Nowak’s system with a mirror scanner to direct a laser, as taught by Webster, in order to provide an independent mobility for the light beams, doing so would greatly increase the location of welding location coverage.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bischsel (US2013/0008879A1 previously cited), in view of KRUER et al (US2015/0108095A1 newly cited), and further in view of Mistry et al (US5731046 previously cited).
	Regarding claim 21, the modification of Bischsel and KRUER discloses substantially all features set forth in claim 1, Bischsel and KRUER do not disclose stablishing the gas flow stabilizes the keyhole.
Mistry discloses stablishing the gas (refer to Mistry Col 14, line 24-26) flow stabilizes the keyhole (refer to Mistry Col 15, line 29)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel process with stablishing the gas flow stabilizes the keyhole, as taught by Mistry, in order to provide a deeper bonding and greater adhesion (refer to Mistry Col 15, line 29).

Response to Argument
	Applicant's arguments and amendment filed July 17th 2021 have been fully considered but moot in view of the new ground(s) of rejection.
The newly KRUER reference discloses a melt pool (refer to “melt pool” in annotated fig.2) having a keyhole (refer to “keyhole” annotated in fig.2) generated by vaporization; and 
establishing a gas flow [refer to Paragraph 0048 cited: “…A Deposition Nozzle Module 30 is attached to the end of the Z Axis Rod 25 and is connected to a Deposition Power Supply 35 and a supply of Inert Gas 36 by way of a Welding Tether 37…”] directed toward the particular region (refer as the region for “keyhole” and “melt pool” annotated in fig.2) including the keyhole (refer to “keyhole” annotated in fig.2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761